     4:19-cr-03100-JMG-CRZ Doc # 1 Filed: 09/18/19 Page 1 of 2 - Page ID # 1




                                                                                          FILED
                          IN THE UNITED STATES DISTRICT COURT                      U.S. 01STHICT COURT
                              FOR THE DISTRICT OF NEBRASKA                       DISTRICT OF N!"ufMSI~,~

UNITED STATES OF AMERICA,                                                        2019 SEP 18 PM 3: ~O

                        Plaintiff,                                      4:19CR~ ,'o'5t Ui· 1l1t.    liLERK
        vs.                                                         INDICTMENT
                                                               18 U.S.C. § 2261A(2)(B)
SEAN O'NEAL,                                                    18 U.S.C. § 1512(d)(4)

                        Defendant.


        The Grand Jury charges that

                                             COUNTI

         On or about April 12, 2016, in the District of Nebraska, and elsewhere, the Defendant,

SEAN O'NEAL, with the intent to harass and intimidate, and place under surveillance with the

intent to harass, and intimidate another person, to wit, the person hereinafter identified as "Victim

I", used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate or foreign

commerce, including electronic mail and internet websites, to engage in a course of conduct that

caused, attempted to cause and would be reasonably expected to cause substantial emotional

distress to Victim 1.

         In violation of Title 18, United States Code, Section 2261A(2)(B).

                                            COUNT II

        On or about April 12, 2016, in the District of Nebraska and elsewhere, the defendant,

SEAN O'NEAL, did intentionally harass another person, to wit, the person hereinafter identified

as "Victim 1",, and did thereby attempt to hinder, delay, prevent, and dissuade Victim 1 from

causing and assisting a criminal prosecution in the District of Nebraska to be sought and

instituted.
        4:19-cr-03100-JMG-CRZ Doc # 1 Filed: 09/18/19 Page 2 of 2 - Page ID # 2




           In violation ofTitle 18, United States Code, Section 1512(d)(4).

                                                           A TRUE BILL.




                                                          .FOREPER$ON




           The United States of America requests that trial of this case be held in Lincoln, Nebraska,
    pursuant to the rules of this Court.



                                                        ~~
                                                       STEVEN A. RUSSELL#l6925
                                                       Assistant U.S. Attorney
J




                                                    /




                                                   2
